DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2-4, 6-8, 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (PGPUB  20210166769), hereinafter as Liang.
Regarding claim 1, Liang teaches a semiconductor storage device comprising: 
a first memory cell; a second memory cell adjacent to the first memory cell and connected to the first memory cell in series (Fig 2, cells c(1,n) and cells c(1,n+1)); 

and a control circuit (Fig 1, supporting circuit) configured to: 
read (Fig 5), in a first read operation, a first bit stored in the first memory cell, apply a first voltage to the first word line (Fig 5, Vp1), and then, apply a first read voltage (Fig 1, Vr(1)) lower than the first voltage, to the first word line, and 
apply a second voltage to the second word line (Fig 5, VP2), and then, apply a third voltage lower than the second voltage and higher than the first voltage (Fig 5, VP1, lower than Vp1, higher than Vr(1)), to the second word line, wherein the third voltage is applied to the second word line after the first read voltage is applied to the first word line (Fig 5, Vp1 is applied at t8, while Vr1 is applied at t7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Horii (PGPUB 20160019971), hereinafter as Horii.
Regarding claim 5, Liang teaches a device as in rejection of claim 1,
But not expressly a voltage difference between the second voltage and the third voltage is correlated to a voltage difference between the third voltage and the first read voltage,
Horii teaches the neighboring WL voltage are adjusted with reading voltage on the selected WL (Fig 18).

It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to setting voltages on the wordlines as in Horii into the device of Liang for the purpose of reading data with reduced error. 
Regarding claim 9, Liang teaches a device as in rejection of claim 1,
But not expressly a third memory cell adjacent to the second memory cell 61 4837-5633-8904.1Atty. Dkt. 114124-0432 and connected to the first memory cell in series via the second memory cell; and a third word line connected to the third memory cell, wherein the control circuit is configured to apply the first voltage to the third word line in the first read operation,
Horii teaches a third memory cell adjacent to the second memory cell 61 4837-5633-8904.1Atty. Dkt. 114124-0432 and connected to the first memory cell in series via the second memory cell; and a third word line connected to the third memory cell, wherein the control circuit is configured to apply the first voltage to the third word line in the first read operation (Fig 18, the same voltage is being applied to non-selected wls of the cell string).
The reason for combining the references used in rejection of claim 5 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827